DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: it is suggested the claim be amended to recite the foam is a flexible foam or a rigid foam.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Use of the phrase “highly alternating” to describe the one or more polycarbonate polyols in Claims 1, 15, and 16 renders the scope of the instant claims unclear.  Neither the instant claims nor the specification clearly describe what types of polycarbonate polyols are encompassed by or excluded by this phrase.  There is also lack of antecedent basis for the highly alternating polycarbonate polyol recited in Claims 14 - 16. For the purposes of further examination, Claim 1 will be interpreted as simply setting forth one or more polycarbonate polyols derived from the copolymerization of one or more epoxides and carbon dioxide.  The high alternating polycarbonate polyol recited in Claims 14 - 16 will then be interpreted as referring to said one or more polycarbonate polyols.
Claims 9 - 13 set forth the B-side composition comprises “a” polyol of the subsequently recited structures.  The structures set forth represent polycarbonate polyols.  It is unclear then if the recited polyols correspond to said one or more polycarbonate polyols recited in independent Claim 1 or represent additional polyols other than said one or more polycarbonate polyols.  For the purposes of further examination, the former interpretation will be used, i.e. Claims 9 – 13 will be interpreted as setting forth said one or more polycarbonate polyols have the subsequently recited formulas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 4 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,801,210 to Radovich et al. in view of US 2011/0230580 to Allen et al.
Regarding Claims 1 and 9 - 16.  Radovich et al. teaches a method for producing a polyurethane foam composition comprising the steps of:
providing a polyisocyanate blend/A-side composition comprising a polyisocyanate;
providing a polyol blend/B-side comprising a polyol, wherein the polyol may be a polycarbonate polyol;

mixing the A-side, B-side, and carbon dioxide to form a foam mixture; and 
and then providing a polyurethane foam from said mixture, i.e. allowing the mixture to form a polyurethane foam.  The carbon dioxide is added as a CO2 stream, i.e. a separate stream (Column 2, Lines 1 – Column 3, Line 15; Column 4, Lines 12 - 20). 
Radovich et al. does not expressly teach the polycarbonate polyol is derived from the copolymerization of one or more epoxides and carbon dioxide.  However, Allen et al. teaches polycarbonate polyols which may be derived from the copolymerization of one or more epoxides and carbon dioxide (Paragraph 13).  The polycarbonate polyol may comprises poly(propylene carbonate) and/or poly(ethylene carbonate) (Paragraph 232).  Allen et al. specifically teaches a polycarbonate polyol corresponding to the formulas set forth in instant Claim 10 (P1-a In Paragraph 403), instant Claim 11 (Paragraph 265), instant Claim 12 (Paragraph 249), and instant Claim 13 (Paragraph 265).  Allen et al. further teaches, in some embodiments, at least 99% of the linkages in the polycarbonate polyol are carbonate linkages (Paragraph 219).  Radovich et al. and Allen et al. are analogous art as they are from the same field of endeavor,  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Radovich et al. shows that these polycarbonate polyols are known in the art to be suitable for the preparation of polyurethane foams (Paragraphs 266 and 343).  Furthermore, Radovich et al. teaches the disclosed polycarbonate polyols having a high percentage of hydroxyl end groups (Paragraph 17) which corresponds to polyols of increased reactivity with the isocyanate component used to prepare the polyurethane foams.
Regarding Claims 2 and 4.  Radovich teaches the method of Claim 1 wherein the heated B-side composition/polyol stream and liquid carbon dioxide are mixed to form a CO2/polyol stream.  The CO2/polyol stream is then mixed in a polyisocyanate stream in a mixhead (Column 2, Line 65 – Column 3, Line 15).  Radovich et al. does not then teach mixing the aforementioned three components simultaneously or mixing the A-side and B-side prior to mixing with the carbon dioxide stream.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) 
Regarding Claims 5 and 6.  Radovich teaches the method of Claim 1 wherein water is described as an optional ingredient (Column 3, Lines 24 – 26).  The method disclosed by Radovich et al. thus encompasses embodiments in which the B-side would be expected to comprise roughly 0 molar equivalents of water relative to the moles of active –OH end group groups provide by the polyols in the B-side compositions.
Regarding Claims 7 and 8.  Radovich teaches the method of Claim 1.  Radovich discloses the polyol is heated to a temperature of up to 100°F (37°C).  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Before the effective filing date of the claimed invention,  it would have been obvious to a person of ordinary skill in the art to optimize the temperature at which the polyol/B-side is heated.  The motivation would have been, for example, to enhance processability of the polyol and reduce reaction time while minimizing energy costs.
Regarding Claim 17.  Radovich et al. teaches a polyurethane foam prepared by the method of Claim 1 (Column 2, Lines 1 – Column 3, Line 15; Column 4, Lines 12 - 20). 
Regarding Claims 18 and 19.  Radovich et al. teaches the foam composition of Claim 17 but is silent regarding the hard segment content of the foam, as well as its ratio of urethane to urea linkages.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, according to the original specification, reduction of the hard segment content of the foam is achieved by direct use of carbon dioxide as a blowing agent instead of generating carbon dioxide via the reaction of water and isocyanate in the foamable composition (Paragraphs 9 – 13 of the PG-Pub of the instant specification).  The hard segment in the foam specifically corresponds to urea linkages arising from the reaction of water and isocyanate; therefore, when the hard segment content is reduced, the ratio of urethane linkages to urea linkage will rise. The applied reference(s) teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process, including the direct use of carbon dioxide as a blowing agent and the specifically claimed polycarbonate polyols.  Therefore, the claimed effects and physical properties, i.e. a foam having the claimed hard segment content and ratio of urethane to urea linkages, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position 
Regarding Claim 20.  Radovich et al. teaches the foam composition of Claim 17 but is silent regarding its rigidity or flexibility.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Radovich et al., when modified in the manner proposed above, teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a flexible or rigid foam - would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.

Claims 1, 3, and 5 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0058468 to Younes in view of US 2011/0230580 to Allen et al. and US 2010/0031603 to Letts et al.
Regarding Claims 1, 3, and 7 – 16.  Younes teaches a method for producing a polyurethane foam composition comprising providing an isocyanate stream, i.e. an A-side comprising isocyanates, and an isocyanate-reactive component stream, i.e. a B-side (Paragraph 35).  Polyhydroxy carbonates, i.e. polycarbonate polyols, are set forth as suitable isocyanate-reactive compounds for use in the isocyanate-reactive component (Paragraph 14).  Younes further teaches mixing the isocyanate and isocyanate-reactive streams, i.e. the A- and B-sides, to form a polyurethane-forming reaction mixture which provides a polyurethane foam.  Younes further requires carbon dioxide be already dissolved in at least one of the A- and B-sides prior to mixing (Paragraphs 35 – 37).  The inclusion of dissolved carbon dioxide in the B-side is then explicitly provided for by the reference and mixing of the A- and B-side will also then necessarily involve simultaneous mixing of these components with carbon dioxide.
Younes does not expressly teach the polycarbonate polyol is derived from the copolymerization of one or more epoxides and carbon dioxide.  However, Allen et al. teaches polycarbonate polyols which may be derived from the copolymerization of one or more epoxides and carbon dioxide (Paragraph 13).  The polycarbonate polyol may comprise poly(propylene carbonate) and/or poly(ethylene carbonate) (Paragraph 232).   obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Allen et al. shows that these polycarbonate polyols are known in the art to be suitable for the preparation of polyurethane foams (Paragraphs 266 and 343).  Furthermore, Allen et al. teaches the disclosed polycarbonate polyols having a high percentage of hydroxyl end groups (Paragraph 17) which corresponds to polyols of increased reactivity with the isocyanate component used to prepare the polyurethane foams.
Younes also does not expressly teach a step of heating the isocyanate-reactive component/B-side to an elevated temperature.  However, it has been held that In re Aller, 220 F.2d 454, 456.  Furthermore, secondary reference Letts et al. teaches the concept of heating the B-side, comprising isocyanate-reactive components such as polyols, to temperatures of at least 86°C (Paragraphs 0037, 0038, and 0050).  Younes and Letts et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to heat the B-side up to the temperature suggested by Letts et al. when carrying out the method of Younes.  The motivation would have been that heating the B-side would provide advantages, such as accelerating the rate of reaction between the isocyanate-reactive components and isocyanate and thereby expedite the process of making the foam.
Regarding Claims 5 and 6.  Younes teaches the method of Claim 1 wherein water may be included in an amount of 0 weight percent of the isocyanate-reactive component (Paragraph 30).  The method disclosed by Younes thus encompasses embodiments in which the B-side would be expected to comprise roughly 0 molar equivalents of water relative to the moles of active –OH end group groups provided by the polyols in the B-side compositions.
Regarding Claim 17.  Younes teaches a polyurethane foam prepared by the method of Claim 1 (Paragraphs 35 – 37).
Regarding Claims 18 and 19.  Younes teaches the foam composition of Claim 17 but is silent regarding the hard segment content of the foam, as well as its ratio of urethane to urea linkages.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, according to the original specification, reduction of the hard segment content of the foam is achieved by direct use of carbon dioxide as a blowing agent instead of generating carbon dioxide via the reaction of water and isocyanate in the foamable composition (Paragraphs 9 – 13 of the PG-Pub of the instant specification).  The hard segment in the foam specifically corresponds to urea linkages arising from the reaction of water and isocyanate; therefore, when the hard segment content is reduced, the ratio of urethane linkages to urea linkage will rise.  Younes, when modified in the manner proposed above, teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process, including the direct use of carbon dioxide as a blowing agent and the specifically claimed polycarbonate polyols.  Therefore, the claimed effects and physical properties, i.e. a foam having the claimed hard segment content and ratio of urethane to urea linkages, would implicitly be achieved by a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 
Regarding Claim 20.  Younes teaches the foam composition of Claim 17 and characterizes it as a rigid foam (Paragraph 36).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/Primary Examiner, Art Unit 1768